Citation Nr: 1431208	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left thumb disorder.

4.  Entitlement to service connection for a left thumb nerve disorder.

5.  Entitlement to service connection for a scar of the left thumb.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction was subsequently transferred to the Montgomery, Alabama RO.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the Veterans Benefits Management System.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's service treatment records are unavailable.  However, he has reported that he injured his left thumb during basic training, was placed on profile, and underwent surgery at a hospital.  He specifically identified treatment at Great Lakes Naval Hospital.  Therefore, the AOJ should attempt to obtain any service personnel and hospital clinical records that may be relevant to his claim.

The Board also notes that the Veteran has offered testimony regarding an in-service injury to his left thumb as well as testimony regarding current symptoms.  As such, a VA examination should be obtained.  

The Board further notes that the Veteran has stated that he has discussed his current left thumb condition with his primary care doctor, Dr. C. (initials used to protect privacy).  These records should be obtained and associated with the claims file.

Additionally, while the Veteran was afforded a VA examination for his bilateral hearing loss and tinnitus, the Board finds the opinion to be inadequate.  The examiner stated that she could not provide an opinion regarding hearing loss without resorting to mere speculation.  She also did not address whether the Veteran's tinnitus could be related to his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) or any other appropriate location.  If the records are unavailable from NPRC, the AOJ should contact the service department and the Veteran for any copies he has in his possession.

2.  The AOJ should search unit and organizational histories, including sick/morning reports, from August 1971 to October 1971 to verify the Veteran's alleged thumb injury during basic training. 

3.  The AOJ should contact the National Personnel Records Center (NPRC), or other appropriate location, to make a specific request for hospital records of the Veteran and through any other appropriate records repository to which pertinent clinical records may have been sent. These efforts should include requesting clinical records documenting the Veteran's treatment for a thumb injury during basic training at Great Lakes Naval Hospital between August 1971 and October 1971. 

4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, tinnitus, and left thumb disorders, to include medical records from Dr. C.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA medical records.

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left thumb disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran's service treatment records are unavailable.

It should also be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left thumb diagnoses, to include any scars and nerve damage.  For each disorder identified, he or she should opine as to whether it is at least as likely as not that the disorder that is causally or etiologically related to his military service.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a new VA audiology examination to determine the nature and etiology of any bilateral hearing loss and/or tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that VA has conceded in service noise exposure.  The Board has also found the Veteran's testimony regarding his in service noise exposure to be credible in this regard.

The examiner should also note that the Veteran's service treatment records are unavailable.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has bilateral hearing loss and/or tinnitus that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his bilateral hearing loss.

The examiner is also asked to specifically address the Veteran's contentions that the June 2008 audiology report, submitted by Dr. D.W., shows a sharp decrease in hearing acuity that is indicative of extreme noise exposure in his or her opinion and rationale. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


